Atkinson, J.
In a suit for permanent alimony, where there was no divorce, it appeared that the wife was not living with the husband at the commencement of the action and had not lived with him during the seven years immediately preceding. Though conflicting, the evidence as a whole authorized the jury to find that the wife voluntarily left the home of the husband without sufficient cause, and remained away without his consent. A verdict was against the grant of alimony in any amount, and the judge, on motion based on general grounds, refused a new trial. Held, that a verdict in favor of the wife was not demanded by the evidence, and that the discretion of the trial judge in refusing to grant a new trial will- not bé disturbed. Civil Code, § 2404. .See also, in this connection, George v. George, 130 Ga. 608 (61 S. E. 401).

Judgment affirmed.


All the Justices concur.